DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed March 27, 2019. Claims 1-20 are currently pending, of which claims 1-20 are currently rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 is/are rejected under 35 U.S.C. 101, based upon consideration of all the relevant factors, because the claimed invention is directed to non-statutory subject matter.  Applicant does not include any language in the specification providing any further guidance or definition to the term “computer readable storage medium.” Applicant’s disclosure limits storage devices to not embody signals, but fails to limit the program product itself as well as the computer readable mediums. See Specification paras. [0022] and [0026].  Therefore, the broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium.  A transitory medium, such as a signal, is not a process, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007).  Therefore, claims 19 and 20 are directed to non-statutory subject matter.  See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
	
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh et al. (U.S. Publication No. 2017/0316250; hereinafter “Roh”).
As per claim 1, Roh teaches an apparatus comprising: a touch surface; a processor; and a memory that stores code executable by the processor to (See Roh paras. [0050-53] and [0059]):
capture a fingerprint of a user touching the touch surface; compare the captured fingerprint to an authorized fingerprint (See Roh paras. [0144-145]: detect fingerprint and compare detected fingerprint with registered fingerprints); and
initiate a security response in response to the captured fingerprint not matching the authorized fingerprint (See Fig. 8 and paras. [0197-200]: in response to a failed input on the lockscreen, the lockscreen is continuously displayed, preventing user access to the desktop and its applications; see also Figs. 10-12 and paras. [0208-210]: particular instance of application opened in response to failed fingerprint verification, with limited information displayed as opposed to when a user interacts successfully).

As per claim 2, Roh further teaches wherein initiating the security response comprises at least one of: closing an open application, preventing interaction with the application, preventing launch of an unopened application, and locking the apparatus 

As per claim 3, Roh further teaches wherein the touch surface comprises one or more of: a touchscreen, a touch panel, a touch-sensitive input device, and a button, wherein the user touches the surface while interacting with the apparatus (See Roh paras. [0059] and [0106]: touch screen display).

As per claim 4, Roh further teaches wherein the touch surface is a touchscreen and the user touches the touchscreen at a location for opening an application, wherein the processor opens the application in response to the captured fingerprint matching the authorized fingerprint (See Roh Fig. 10 and paras. [0208-210]: particular secured instance of application opened in response to fingerprint verification when the user touches on the application icon; alternatively, see also Fig. 8 and paras. [0197-200]: in response to a successful input on the lockscreen, the user is presented with the home screen layout, which is a type of application).

As per claim 5, Roh further teaches wherein the authorized fingerprint is associated with a user, wherein opening the application in response to the captured fingerprint matching the authorized fingerprint comprises accessing, via the application, one or more of: a user account associated with the authorized fingerprint and preferences associated with the authorized fingerprint (See Roh Fig. 13 and paras. [0224-227]: user can verify a financial application launching with fingerprint, which would take the user to their account page after a fingerprint match has been made).

As per claim 9, Roh further teaches wherein the processor accesses a security policy, wherein comparing the captured fingerprint to the authorized fingerprint occurs in response to a trigger stored in the policy (See Roh Figs. 7A-12 paras. [0145] and [0153-154]: compare detected fingerprint with registered fingerprint in memory. Additionally, applications have individual security policies that can be triggered depending on where the fingerprint input was given).

As per claim 10, Roh further teaches wherein the processor stores the authorized fingerprint in a user profile and registers the authorized fingerprint with one or more applications (See Roh paras. [0145] and [0208-209]: storing registered fingerprint and matching that fingerprint when interacting with individual applications).

As per claims 11-14, 17, and 18, the claims are directed to a method that implements the same features as the apparatus of claims 1-4, 9, and 10, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 19, Roh teaches a program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to (See Roh paras. [0050-53] and [0059]):
capture a fingerprint of a user touching a touchscreen of an electronic device; compare the captured fingerprint to an authorized fingerprint (See Roh paras. [0144-145]: detect fingerprint and compare detected fingerprint with registered fingerprints); and
initiate a security response in response to the captured fingerprint not matching the authorized fingerprint, wherein the security response comprises at least one of: closing an open application, preventing interaction with the application, preventing launch of an unopened application, and locking the electronic device (See Fig. 8 and paras. [0197-200]: in response to a failed input on the lockscreen, the lockscreen is continuously displayed, preventing user access to the desktop and its applications; see also Figs. 10-12 and paras. [0208-210]: particular instance of application opened in response to failed fingerprint verification, with limited information displayed as opposed to when a user interacts successfully).

As per claim 20, the claim is directed to a program product that implements the same features as the apparatus of claims 4, and is therefore rejected for at least the same reasons therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh as applied above.
As per claim 6, Roh further teaches wherein the processor further: determines whether the application is a restricted application; verifies one or more [additional fingerprint captures] in response to the application being a restricted application; and initiates the security response in response to the one or more additional fingerprint captures not matching the authorized fingerprint (See Roh Fig. 13 and paras. [0224-227]: certain applications have extra security measures/further requirement of authentication, and performs differently depending on whether or not the fingerprint authentication succeeds or fails. In the case of a failure, the financial application outputs a different security screen requiring a user ID and a password).
However, Roh does not explicitly teach that this is one or more additional fingerprint captures. Nevertheless, one of ordinary skill in the art would recognize that the user of Roh can first access the device using the first fingerprint, such as clearing the lockscreen or accessing the desktop in general. Then, the user could subsequently access the financial application as discussed above as a subsequent additional 

As per claim 15, the claim is directed to a method that implements the same features as the apparatus of claims 6 and is therefore rejected for at least the same reasons therein.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh as applied above and further in view of Kim et al. (U.S. Publication No. 2014/0344954; hereinafter “Kim”).
As per claim 7, while Roh teaches verifying one or more additional fingerprints, as discussed above, Roh does not explicitly teach wherein verifying one or more additional fingerprint captures comprises verifying a fingerprint for each touch of the touchscreen while the restricted application is open.
Kim teaches these limitations of the claim (See Kim paras. [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the fingerprinting of Roh with the fingerprinting of Kim. One would have been motivated to combine these references because both references disclose fingerprint authorization to change content, and Kim enhances the user experience by ensuring that the user is the only one accessing the restricted content, 

As per claim 16, the claim is directed to a method that implements the same features as the apparatus of claim 7 and is therefore rejected for at least the same reasons therein.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh as applied above and further in view of Burch et al. (U.S. Publication No. 2016/0286397; hereinafter “Burch”).
As per claim 8, while Roh teaches verifying one or more additional fingerprints, as discussed above, Roh does not explicitly teach wherein verifying one or more additional fingerprint captures comprises verifying an additional fingerprint at a certain interval while the restricted application is open.
Burch teaches these limitations of the claim (See Burch Fig. 1 and paras. [0023], [0026], [0037]: timeout when user is accessing a mobile application, where the user can be prompted to re-authenticate their touch profile. The touch profile can include a fingerprint input)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the fingerprinting of Roh with the fingerprinting of Burch. One would have been motivated to combine these references because both references disclose fingerprint authorization while interacting with content, and Burch enhances the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alten (U.S. 2016/0063230) discloses an interface that checks for fingerprint gestures to authorize user access.

Quirk et al. (U.S. 2016/0226666) discloses an authentication interface that requires various fingerprint inputs for authorization.

Jung et al. (U.S. 2016/0011767) discloses location-specific fingerprint input to perform respective functions associated with the input location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142